Case 19-11317-LSS    Doc 327-1    Filed 06/29/21       Page 1 of 2




                          Exhibit A
   Interest Payment Transfers to the Preferred Stockholders
                 Date                 Amount
                      LWFVEST, LLC
          06/26/2017                      $82,500.00
          09/25/2017                      $82,500.00
          12/26/2017                      $82,500.00
          03/26/2018                      $82,500.00
          06/25/2018                      $82,500.00
          09/25/2018                      $82,500.00
          12/17/2018                      $82,500.00
          03/25/2019                      $82,500.00
          TOTAL                          $660,000.00
                  North Hill Ventures II, LP
          06/26/2017                      $35,423.21
          09/25/2017                      $35,423.21
          12/26/2017                      $35,423.21
          03/26/2018                      $35,423.21
          06/25/2018                      $35,423.21
          09/25/2018                      $35,423.21
          12/17/2018                      $35,423.21
          03/25/2019                      $35,423.21
          TOTAL                          $283,385.68
                Five Elms Equity Fund I, L.P.
          06/26/2017                      $35,423.21
          09/25/2017                      $35,423.21
          12/26/2017                      $35,423.21
          03/26/2018                      $35,423.21
          06/25/2018                      $35,423.21
          09/25/2018                      $35,423.21
          12/17/2018                      $35,423.21
          03/25/2019                      $35,423.21
          TOTAL                          $218,273.52
                   Five Elms Haakon, L.P.
          06/26/2017                       $1,664.80
          09/25/2017                       $1,664.80
          12/26/2017                       $1,664.80
          03/26/2018                       $1,664.80
          06/25/2018                       $1,664.80
          09/25/2018                       $1,664.80
          12/17/2018                       $1,664.80
          03/25/2019                       $1,664.80
          TOTAL                           $13,318.40
Case 19-11317-LSS   Doc 327-1    Filed 06/29/21      Page 2 of 2




                 Date               Amount
                  Five Elms Coinvest, L.P.
         06/26/2017                      $1,572.31
         09/25/2017                      $1,572.31
         12/26/2017                      $1,572.31
         03/26/2018                      $1,572.31
         06/25/2018                      $1,572.31
         09/25/2018                      $1,572.31
         12/17/2018                      $1,572.31
         03/25/2019                      $1,572.31
         TOTAL                          $12,578.48
                      James G. Brown
         06/26/2017                     $10,784.19
         09/25/2017                     $10,784.19
         12/26/2017                     $10,784.19
         03/26/2018                     $10,784.19
         06/25/2018                     $10,784.19
         09/25/2018                     $10,784.19
         12/17/2018                     $10,784.19
         03/25/2019                     $10,784.19
         TOTAL                         $107,841.90
           Gantcher Family Limited Partnership
         06/26/2017                      $4,125.00
         09/25/2017                      $4,125.00
         12/26/2017                      $4,125.00
         03/26/2018                      $4,125.00
         06/25/2018                      $4,125.00
         09/25/2018                      $4,125.00
         12/17/2018                      $4,125.00
         03/25/2019                      $4,125.00
         TOTAL                          $33,000.00
                        Eric Legoff
         06/26/2017                      $1,646.30
         09/25/2017                      $1,646.30
         12/26/2017                      $1,646.30
         03/26/2018                      $1,646.30
         06/25/2018                      $1,646.30
         09/25/2018                      $1,646.30
         12/17/2018                      $1,646.30
         03/25/2019                      $1,646.30
         TOTAL                          $13,170.40
